 Case: 4:19-cr-00531-HEA Doc. #: 187 Filed: 07/14/20 Page: 1 of 2 PageID #: 636




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                   Plaintiff,                       )
                                                    )
v.                                                  ) Case No. 4:19CR531 HEA
                                                    )
TERONE LAMONT JULION,                               )
                                                    )
                   Defendant.                       )


                  OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on the Reports and Recommendations of

Magistrate Judge John M. Bodenhausen addressing Defendant’s Motion to

Suppress and Motion for Bill of Particulars, [Doc. No.’s 91 and 147]. In his April

15, 2020 Report and Recommendation, Judge Bodenhausen recommended that the

Defendant’s Motion to Suppress Evidence be denied. In the May 19, 2020 Report

and Recommendations, Judge Bodenhausen recommended that the Motion for Bill

of Particulars be denied. Defendant has not filed written objections to these

recommendations.

      Judge Bodenhausen thoroughly analyzes the law and facts in this matter His

recommendations are based on sound legal authority and detailed analysis. Upon

review, the Court adopts the Report and Recommendation in toto.
 Case: 4:19-cr-00531-HEA Doc. #: 187 Filed: 07/14/20 Page: 2 of 2 PageID #: 637




      Accordingly,

      IT IS HEREBY ORDERED that Defendant Julion’s Motion to Suppress

Evidence, [Doc. No. 91] is denied.

      IT IS FURTHER ORDERED that Defendant Julion’s Motion for Bill of

Particulars, [Doc. No. 147], is denied.

      Dated this 14th day of July, 2020.




                                          _______________________________
                                             HENRY EDWARD AUTREY
                                          UNITED STATES DISTRICT JUDGE




                                            2
